 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE
11 JANE JOHNSON,                                       NO. 2:16-cv-1875-RSM
12
                          Plaintiff,                   STIPULATION AND ORDER OF
13                                                     DISMISSAL WITH PREJUDICE
     v.
14
15 MARRIOTT INTERNATIONAL, INC., a
   Delaware Corporation, dba JW MARRIOTT
16 HOTEL; ERAWAN GROUP PUBLIC
   COMPANY LIMITED, a Thailand
17 Company/Corporation, dba JW MARRIOTT
   BANGKOK; LUXURY HOTELS &
18 RESORTS (THAILAND) LIMITED, a
19 Thailand Company/Corporation; JOHN AND
   JANE DOES 1-5, currently unknown
20 individuals,
21                        Defendant.
22
23                                          STIPULATION
24         Plaintiff JANE JOHNSON, by and through her counsel of record, James R. Dixon and
25 Jennifer    Cannon-Unione,     Dixon    &    Cannon,     Ltd.    and       Defendants           MARRIOTT
26 INTERNATIONAL, INC., ERAWAN GROUP PUBLIC COMPANY LIMITED and LUXURY
27 HOTELS & RESORTS (THAILAND) LIMITED (collectively “Defendants”) by and through their
28 counsel, Zachariah R. Tomlin, Lorber, Greenfield, Polito, LLP, hereby stipulate and agree pursuant
     STIPULATION AND ORDER OF DISMISSAL WITH                         LORBER, GREENFIELD & POLITO, LLP
                                                                            601 108th Avenue NE, 19th Floor
     PREJUDICE - 1                                                             Bellevue, Washington 98004
                                                                   Telephone (206) 832-4900 / Facsimile (206) 832-4901
 1 to FRCP 41 to the dismissal of all claims filed regarding Defendants in this action with prejudice
 2 and without an award of fees or costs to any party.
 3 IT IS SO STIPULATED.
 4 DATED this 7th day of June, 2019.
 5
 6
 7                                              LORBER, GREENFIELD & POLITO, LLP

 8
 9
                                                By:       /s/Zachariah R. Tomlin
10                                                    Zachariah R. Tomlin
                                                      State Bar Number 52520
11                                                    601 108th Avenue NE, 19th Floor
                                                      Bellevue, WA 98004
12                                                    Telephone: (206) 832-4900
                                                      Fax: (206) 832-4901
13                                                    E-mail: ztomlin@lorberlaw.com
                                                      Attorneys for Marriott International, Inc.,
14                                                    Erawan Group Public Company Limited and
                                                      Luxury Hotels & Resorts (Thailand) Limited
15
16
17                                              DIXON & CANNON, LTD
18
19                                              By: /s/ James R. Dixon
                                                   James R. Dixon
20                                                 State Bar Number 18014
                                                   Dixon & Cannon, Ltd.
21                                                 601 Union Street, Suite 3230
22                                                 Seattle, WA 98104
                                                   Telephone: (206) 957-2247
23                                                 Fax: (206) 957-2250
                                                   E-mail: james@dixoncannon.com
24                                                 Attorneys for Plaintiff Jane Johnson
25
26
27
28


     STIPULATION AND ORDER OF DISMISSAL WITH                       LORBER, GREENFIELD & POLITO, LLP
                                                                          601 108th Avenue NE, 19th Floor
     PREJUDICE - 2                                                           Bellevue, Washington 98004
                                                                 Telephone (206) 832-4900 / Facsimile (206) 832-4901
 1                                            ORDER
 2         Plaintiff Jane Johnson and Defendants Marriott International Inc., Erawan Group Public
 3 Company Limited and Luxury Hotels & Resorts (Thailand) Limited having stipulated pursuant to
 4 FRCP 41 for dismissal of any and all Claims, Counterclaims, or Causes of Action asserted herein,
 5 with prejudice and without an award of fees or costs, and the Court being fully advised in the
 6 premises NOW THEREFORE,
 7         IT IS ORDERED, ADJUDGED AND DECREED that all Claims and/or Causes of Action
 8 in this action, Case No. 2:16-cv-1875 are hereby dismissed with prejudice and without an award
 9 of fees or costs to any party.
10         IT IS SO ORDERED.
11         DATED this 11 day of June 2019.
12
13
14
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER OF DISMISSAL WITH                     LORBER, GREENFIELD & POLITO, LLP
                                                                        601 108th Avenue NE, 19th Floor
     PREJUDICE - 3                                                         Bellevue, Washington 98004
                                                               Telephone (206) 832-4900 / Facsimile (206) 832-4901
